Title: Bill Providing Speedy Remedy against Defaulters to the United States, [18 May 1778]
From: Virginia Assembly
To: 



[18 May 1778]

Whereas divers persons receiving money of the United states of America for publick uses, apply it to different purposes, and when called on refuse or neglect to repay the same; others enter into contracts for supplying the army and navy of the United states with provisions and other necessaries, and fail or refuse to comply therewith; and whereas in like cases respecting this commonwealth in particular, speedy remedy was given by an act of general assembly past in the year 1777. intituled ‘an act to establish a mode for the speedy and summary recovery of such sums of money as are or may become due to the publick, and for enforcing all contracts entered into with government’ and it is expedient that the same speedy remedy be given in like cases respecting the United states: Be it therefore enacted by the general assembly that where in any case a remedy is by the said act given to this commonwealth, or any of it’s agents or contractors, in a like case the same remedy shall be given to the United states, their agents and contractors; and where by the said act such proceedings are directed to be instituted by the Treasurer in the name of the Governor for the time being, in a like case respecting the United states the proceeding shall be instituted by their deputy pay-master general within this Commonwealth and in the name of the President of Congress for the time being.
 